DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 2/14/2022, which has been entered and made of record. Claims 1 and 3-15 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-15 are pending in the application. 
The objection to Claim 2 is withdrawn in view of the amendments to the independent Claim 1.
Response to Arguments
Applicant’s arguments (Remarks, p. 6-9) with respect to the independent claims 1, 10, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Sirpal et al.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.
Applicant’s arguments, see p. 8-9 filed 2/14/2022, with respect to Claims 14-15 have been fully considered in view of the amendments and are persuasive.  The 35 U.S.C. 103(a) rejections of Claims 14-15 have been withdrawn.
Applicant submits “However, Erickson et al. do not teach or suggest instructions that, when executed, cause a first machine to populate one or more fields of electronic rating label information based on analysis of a code and cause the one or more populated fields of the electronic rating label information to be displayed by a second display device of a second machine, as set forth in claim 14. . . Lopez et al. do not cure the deficiencies of Erickson et al. Lopez et al. mention that a software program or software update "can also often be installed using a file that is downloaded from the Internet." See Lopez et al., para. [0310]. However, Lopez et al. do not teach or suggest instructions that, when executed, cause a first machine to populate one or more fields of electronic rating label information based on analysis of a code and cause the one or more populated fields of the electronic rating label information to be displayed by a second display device of a second machine, as set forth in claim 14. Accordingly” (Remarks., p. 8-9). 
In reply, the Examiner agrees.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 20080084322 A1), and in view of Sirpal et al. (US 20180157385 A1).

Regarding Claim 1, Erickson discloses A display (Fig. 2 showing an electronic product 210 coupled to an electronic label 250. Fig. 6 showing the electronic product 210 as a memory DIMM 600, and a display 250. ¶35 reciting “Referring to FIG. 6, a memory DIMM 600 is one suitable example of the electronic product 210 in FIG. 2. The memory DIMM 600 includes memory chips 610, a memory 230 that holds the product information and failure information, and the label interface 240. The electronic label 250 is attached to a substrate 620, shown more clearly in FIG. 7, which provides structural support for the label 250. The electronic label 250 preferably displays a human-readable form of product information, such as the IBM part number, 11J6040 shown in region 252 in FIG. 6.” ), comprising: 
a memory including electronic rating label information; (Fig. 6 showing a memory DIMM 600, and a display 250. ¶35 reciting “Referring to FIG. 6, a memory DIMM 600 is one suitable example of the electronic product 210 in FIG. 2. The memory DIMM 600 includes memory chips 610, a memory 230 that holds the product information and failure information . . . The electronic label 250 preferably displays a human-readable form of product information, such as the IBM part number, 11J6040 shown in region 252 in FIG. 6”, where the product information and failure information correspond to electronic rating label information.) and
a scaler to display the electronic rating label information from the memory on the display. (¶35 reciting “Referring to FIG. 6, a memory DIMM 600 is one suitable example of the electronic product 210 in FIG. 2. The memory DIMM 600 includes . . .  the label interface 240.”, where the label interface 240 corresponds to a scaler to display label information from the memory on the display 250. In addition, ¶27 reciting “The label interface 240 includes a first region interface 242 and a second region interface 244. Each of these interfaces 242 and 244 independently drive the first region 252 and second region 254 on the electronic label 250.” Further, ¶32 reciting “the label interface 240 may include a table that correlates product information to corresponding information to be displayed. Thus, the label interface 240 may read updated product information from the memory 230, find an entry in its internal table for the updated product information, and display corresponding information on the electronic label.”)
However, Erickson does not explicitly disclose the memory including a source video image for presentation via the display, the source video image corresponding to a source video input signal received from a video input source; and the scaler to cause the source video image to be presented on the display, the scaler to cause the electronic rating label information to be presented on the display independent of receipt of the source video input signal.
Sirpal teaches “electronic devices, processes and systems for configuration of a display device” (ABS). Further, ¶41 recites “Menu interface 105 may be presented over content displayed by the display device, which may be background graphics for a home screen configuration and/or video content, such as displayed broadcast content received by the display device.” In other words, Sirpal teaches a source video image (i.e. a broadcast content) received from a broadcasting; displaying the source video on the display, and a menu interface corresponding to the electronic rating label information presented independent of receipt of the source video input signal.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the display (taught by Erickson) to display a source video image received from a video input source, and display the rating label information independent of receipt of the source video input signal (taught by Sirpal). The suggestions/motivations would have been “There is a desire for modified configurations to optimize control and experience.” (¶3), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 4, Erickson in view of Sirpal discloses The display of claim 1, wherein the memory includes a plurality of frame portions of the electronic rating label information. (Erickson, Fig. 2 showing portions 232 and 234 in the memory. ¶27 reciting “a memory 230 that stores product information 232 and failure information 234.”)

Regarding Claim 5, Erickson in view of Sirpal discloses The display of claim 4, wherein the frame portions of the electronic rating label information include lines of the electronic rating label information or pixels of the electronic rating label information. (Erickson, ¶27 reciting “ Vital product data (VPD) is known in the art as one suitable type of product information 232. Failure information 234 may include any suitable information that may pertain to a failure. Examples of failure information that might be useful include: date and time of failure; machine type and model of parent system that the electronic product came from; system serial number that the electronic product came from; hours of operation for the electronic product before the failure was reported; one or more codes that indicate the cause of the failure; whether multiple failures of the electronic product have occurred; register data, if available; information regarding whether the electronic product may be reworked to overcome the failure; whether other electronic products have also failed; system characteristics at the point of failure, such as voltage, frequency, temperature, etc.; configuration information, such as where the electronic product was installed when it failed, etc.”)

Regarding Claim 7, Erickson in view of Sirpal discloses The display of claim 1, wherein the electronic rating label information includes at least one of a display model number, a display product number, a display part number, a display serial number, a display manufacturing date, an input rating number, a certification marking or a code including at least one of a bar code, a quick response code or a uniform resource locator. (Erickson, ¶34 reciting “The information that the label interface writes to the electronic label includes a human-readable form of information, and may optionally include a machine-readable form of information such as a barcode. ”)

Regarding Claim 8, Erickson in view of Sirpal discloses The display of claim 7, wherein the code including embedded information includes at least one of a number of hours of operation of the display, inputs to the display or display error codes. (Erickson, ¶27 reciting “ Examples of failure information that might be useful include: date and time of failure; machine type and model of parent system that the electronic product came from; system serial number that the electronic product came from; hours of operation for the electronic product before the failure was reported; one or more codes that indicate the cause of the failure.”)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 20080084322 A1), in view of Sirpal et al. (US 20180157385 A1), and further in view of Hawthorne et al. (US 7152040 B1).

Regarding Claim 2, Erickson in view of Sirpal discloses The display of claim 1, to display the electronic rating label information over the source video image. (Sirpal, ¶41 reciting “ Menu interface 105 may be presented over content displayed by the display device, which may be background graphics for a home screen configuration and/or video content”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)
However, Erickson in view of Sirpal does not explicitly disclose further including a pushbutton to cause the scaler to display the electronic rating label information.
It is well known in the art to use a pushbutton to awaken a display from a power saving mode or switch display information. In addition, Hawthorne teaches “FIGS. 1 and 2 also show an optional user input 24 which is illustrated as a push button. The user input 24 can be actuated by a consumer as desired. For example, in response to actuation of the user input 24, the display 12 can be turned on to awaken from a power saving mode, or can be used to display alternative information such as advertisements, prices, shopping suggestions, specials, or other data.” (col. 3, ln. 55-65).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the display (taught by Erickson in view of Sirpal) to include a push button to cause the electronic label information displayed (taught by Hawthorne). The suggestions/motivations would have been to save power, and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 20080084322 A1), in view of Sirpal et al. (US 20180157385 A1), and further in view of Lee et al. (US 20180370365 A1)

Regarding Claim 3, Erickson in view of Sirpal discloses The display of claim 1.
However, Erickson in view of Sirpal does not explicitly disclose wherein the memory includes menu layer information for a menu layer, the menu layer including a first option to display the electronic rating label information and a second option to display an adjustment interface.
Lee teaches “a computer-readable medium having stored thereon instructions that, when executed by the at least one processor, cause the at least one processor to perform operations” (ABS). Further, ¶489 recites “When a button for instrument panel setting is selected, the processor 270 may output, to the instrument panel 251a, a screen setting window to set a screen of the instrument panel 251a. The processor 270 may display, on the screen setting window, a menu for setting brightness, style, and color of the instrument panel 251a.” Fig. 10 showing the menu 1000a with 4 options.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Erickson, Sirpal and Lee to display a menu for the electronic label information to display and adjustment. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 20080084322 A1), in view of Sirpal et al. (US 20180157385 A1), and further in view of Hawthorne et al. (US 7152040 B1).

Regarding Claim 6, Erickson in view of Sirpal discloses The display of claim 1.
However, Erickson in view of Sirpal does not explicitly disclose wherein the memory includes a frame of an electronic rating label information.
It is well known an electronic label can be a frame or an image. In addition, Hawthorne teaches “the controller can update data stored in memory 30 as desired. For example, the display data contained in display data location 30B can be dynamically updated to alter the images or text displayed on display 12.” (col. 5, ln. 59-67). In other words, Erickson teaches storing the electronic label information as a frame in memory and displaying it. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the display (taught by Erickson in view of Sirpal) to store and display the electronic label as a frame (taught by Hawthorne). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 20080084322 A1), in view of Sirpal et al. (US 20180157385 A1), and further in view of Fukasawa et al. (US 20050011958 A1).

Regarding Claim 9, Erickson in view of Sirpal discloses The display of claim 8.
However, Erickson in view of Sirpal does not explicitly disclose further including a display controller, wherein the display controller is to generate the code prior to display of the electronic rating label information.
It is well known in the art to generate a barcode for information prior to display it. In addition, Fukasawa teaches “an image output device comprising: input means for inputting content information; encoding means for generating a barcode by encoding the content information input by the input means; and output means for outputting data, so that a sign visually designating a property of the content information input by the input means is printed or displayed adjacent to the barcode generated by the encoding means.” (¶10). In other words, Fukasawa teaches encoding information into a barcode for display.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the display (taught by Erickson in view of Sirpal) to have a controller to generate barcode of information to be displayed (taught by Fukasawa). The suggestions/motivations would have been “The technique also enables effective provision of information using barcode images.” (¶9), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180370365 A1), and in view of Erickson et al. (US 20080084322 A1), and further in view of Sirpal et al. (US 20180157385 A1).

Regarding Claim 10, Lee discloses A tangible computer readable storage medium comprising instructions that, when executed, cause a display device to at least:  (ABS reciting “a computer-readable medium having stored thereon instructions that, when executed by the at least one processor, cause the at least one processor to perform operations”)
retrieve a menu layer from a display device memory in response to activation of an input device on the display device; (¶489 reciting “When a button for instrument panel setting is selected, the processor 270 may output, to the instrument panel 251a, a screen setting window to set a screen of the instrument panel 251a. The processor 270 may display, on the screen setting window, a menu for setting brightness, style, and color of the instrument panel 251a.” Fig. 10 showing the menu 1000a with 4 options.)
However, Lee does not explicitly disclose to
retrieve electronic rating label information from the display device memory in response to selection of a selectable element corresponding to the electronic rating label information from the menu layer displayed on the display device; and 
display the electronic rating label information on the display device.
Erickson teaches to retrieve electronic label information from the display device memory and display the label information on the display device. ¶35 recites “The memory DIMM 600 includes memory chips 610, a memory 230 that holds the product information and failure information, and the label interface 240. The electronic label 250 is attached to a substrate 620, shown more clearly in FIG. 7, which provides structural support for the label 250. The electronic label 250 preferably displays a human-readable form of product information, such as the IBM part number, 11J6040 shown in region 252 in FIG. 6. The label 250 may optionally include a machine-readable form of information, such as the barcode shown in FIG. 6.” See Claim 1 rejections for detailed analysis.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Lee and Erickson to use a button to invoke a menu, and in response to select an electronic label information related element, retrieve the label information and display it. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Lee in view of Erickson does not explicitly disclose to cause a source video image to be displayed on the display device, the source video image corresponding to a source video input signal received from a video input source; and cause the electronic rating label information to displayed on the display device independent of receipt of the source video input signal.
Sirpal teaches “electronic devices, processes and systems for configuration of a display device” (ABS). Further, ¶41 recites “Menu interface 105 may be presented over content displayed by the display device, which may be background graphics for a home screen configuration and/or video content, such as displayed broadcast content received by the display device.” In other words, Sirpal teaches a source video image (i.e. a broadcast content) received from a broadcasting; displaying the source video on the display, and a menu interface corresponding to the electronic rating label information presented independent of receipt of the source video input signal.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the display (taught by Lee in view of Erickson) to display a source video image received from a video input source, and display the rating label information independent of receipt of the source video input signal (taught by Sirpal). The suggestions/motivations would have been “There is a desire for modified configurations to optimize control and experience.” (¶3), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Lee in view of Erickson and Sirpal discloses The tangible computer readable storage medium of claim 10, wherein the instructions, when executed, cause the display device to display the electronic rating label information as a plurality of frame portions. (Erickson, Fig. 2 showing portions 232 and 234 in the memory. ¶27 reciting “a memory 230 that stores product information 232 and failure information 234.” The suggestions/motivations would have been the same as that of Claim 10 rejections.)

Regarding Claim 13, Lee in view of Erickson and Sirpal discloses The tangible computer readable storage medium of claim 10, wherein the instructions, when executed, cause the display device to update the electronic rating label information to include a number of hours of operation of the display device, inputs to the display device, a display error code, or a uniform resource locator. (Erickson, ¶27 reciting “ Examples of failure information that might be useful include: date and time of failure; machine type and model of parent system that the electronic product came from; system serial number that the electronic product came from; hours of operation for the electronic product before the failure was reported; one or more codes that indicate the cause of the failure.” The suggestions/motivations would have been the same as that of Claim 10 rejections.)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Erickson and Sirpal et al. (US 20180157385 A1), and further in view of Hawthorne et al. (US 7152040 B1).

Regarding Claim 11, Lee in view of Erickson and Sirpal discloses The tangible computer readable storage medium of claim 10, wherein the instructions, when executed, cause the display device to display the electronic rating label information.
However, Lee in view of Erickson and SIrpal does not explicitly disclose to display the electronic rating label information as a frame, the display device memory including the frame of the electronic rating label information. 
It is well known an electronic label can be a frame or an image. In addition, Hawthorne teaches “ the controller can update data stored in memory 30 as desired. For example, the display data contained in display data location 30B can be dynamically updated to alter the images or text displayed on display 12.” (col. 5, ln. 59-67).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Lee in view of Erickson, Sirpal, and Hawthorne to store and display the electronic label as a frame. The suggestions/motivations would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 2/14/2022 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 14. Dependent claim 15 depends from Claim 14, and therefore also contain allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611